DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Re claim 1, the applicants’ arguments revolves around the amendment made to claim 1, which primary new amended recites “receiving the frame of data form a source device at the frame rate greater than the maximum frame rate”, which is a portion of the claim scope that was present within claim 3, which claim 1 was dependent upon. Claim 3 was denoted as allowable when considered as a whole, such that the amendment of some of the limitations into independent claim 1 does not inherently make independent claim 1 allowable. 
Furthermore, examiner believes that the prior art discloses the amendment in claim 1, which states “receiving the frames of data form a source device at a frame rate greater than the maximum frame rate”. The prior art of Washington discloses a system and methods for multi-stream image processing discloses that Fig. 2 discloses a digital camera 202 includes optics 220 and an image source in the from of video or image sensor 222, in this exemplary embodiment a high resolution video sensor having a standard HDTV resolution 1280x720 ¶ [0059], such that it could be understood that the source device could be a single image source and a single video sensor that outputs a high definition image. Furthermore, the prior art of Washington also the discloses systems and methods may be implemented to take advantage of the unused bandwidth associated with discarded or “dropped” frames of video that occur, for example, when a given frame rate (e.g. 30 frames/sec) is available for transmission, but only a portion (e.g. about 2 to 7.5 frames/sec) of the given frame rate is stored and/or displayed. This unused bandwidth may be utilized to transmit higher resolution images, multiple resolution images, combination thereof, etc.” ¶ [0013], such that the available frame rate is the maximum frame rate is 30 frames/sec. And furthermore, there is an additional portion of the frame would be utilized to transmit a higher resolution images. One could consider a high resolution image sensor then would be greater than maximum frame rate. 
The high resolution video sensor having a higher frame rate that 30 frames/second is further supported by Washington later stating “For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], such that combined 7.5 fps and 30 fps would be greater than the maximum 30 frames per second such that they are split between two interfaces and that the high definition image of the high resolution image or the HDTV resolution image would only be able to be transmitted along two transmission fibers. As it stands, the system is able only to transmit a standard definition image over a single fiber with the bandwidth, hence the high definition image from the high resolution camera would be greater than the data of a single transmission rate. Furthermore, the system discloses that the additional data of the high definition image resolution is additionally sent over along the other transmission path in order to be fully transmitted, and it is clear that the data is greater than a maximum frame rate of the physical fiber.
 Hence, when it is disclosed that the image processing and conversion that takes place and to be transmitted is from a single source. Hence, in the scenario disclosed by the prior art it understood that the frames from a source device is greater than the maximum frame rate. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1and 2  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Washington US PG PUB 2004/0218099. 
Re claim 1, Washing discloses a method of forming a virtual network, the method comprising: 
passing frames of data at a frame rate across one or more fiber optic cables that each has two or more physical fibers (Fig. 2 discloses a multiple resolution video system 200 wherein the system comprises first analog interface 206a as well as a second analog interface 206b and it is disclosed that the analog interface employed to transmit the desired multi-resolution methodology includes a fiber optic ¶ [00135], such as a fiber optic cable), 
when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber in a fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface and the not bandwidth limited interface is a signal that could be greater than the maximum frame rate of the desired signal to be transmitted, as will further be shown as follows), the method further comprises: 
receiving the frames of data from a source device at the frame rate greater than the maximum frame rate (a system and methods for multi-stream image processing discloses that Fig. 2 discloses a digital camera 202 includes optics 220 and an image source in the from of video or image sensor 222, in this exemplary embodiment a high resolution video sensor having a standard HDTV resolution 1280x720 ¶ [0059]);
passing a first number of the received frames of data over the first physical fiber at a first data rate that is equal to or less than a maximum data rate of the first physical fiber; and 
passing a second number of the received frames of data over a second physical fiber at a second data rate that is equal to or less than a maximum data rate of the second physical fiber (the discloses systems and methods may be implemented to take advantage of the unused bandwidth associated with discarded or “dropped” frames of video that occur, for example, when a given frame rate (e.g. 30 frames/sec) is available for transmission, but only a portion (e.g. about 2 to 7.5 frames/sec) of the given frame rate is stored and/or displayed. This unused bandwidth may be utilized to transmit higher resolution images, multiple resolution images, combination thereof, etc.” ¶ [0013], such that the available frame rate is the maximum frame rate. It will further be understood that one or more digital transmission interfaces (e.g., such as described elsewhere herein) may alternatively be employed and, in one embodiment, may be employed in combination with one or more analog transmission interfaces.  Use of multiple transmission interfaces may be employed to allow increased frame rate and/or resolution to be transmitted simultaneously.  For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], such that combined 7.5 fps and 30 fps would be greater than the maximum 30 frames per second such that they are split between two interfaces); and 
when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface), the method comprises: 
passing a pair of frames of data in sequence through the first physical fiber such that the pair of frames include data from a plurality of sources (For example, in one example implementation of the embodiment of FIG. 2, image sensor 222 may provide high resolution image information relating to a scene viewed by sensor 222 to multi-stream image processing circuitry 270 of camera 200.  Multi-stream image processing circuitry 270 of enhanced resolution digital camera 202 may in turn generate a standard resolution image frame of the entire scene from the high resolution image information. This standard resolution image frame may then be transmitted via digital to analog conversion circuitry 244 to DVR 204 across interface(s) 206 that has a maximum frame rate transmission capacity (e.g., 30 frames per second) at a first frame rate (e.g., 15 frames per second) that is less than the maximum frame rate capacity of interface 206.  Simultaneously, higher resolution segmented image tiles associated with respective portions of the high resolution image scene may also be transmitted in analog form across interface 206 by multi-stream image processing circuitry components 270 in camera 202 via conversion circuitry 244 to DVR 204 at a second frame rate (e.g., 15 frames per second) that is also less than the maximum frame rate capacity of interface 206, and such that the first and second frame rates do not together exceed the maximum frame rate transmission capacity (e.g., 30 frames per second) of interface 206 ¶ [0083], such that two images or frames can be sent on the same interface or path as long as they do not exceed the maximum frame rate transmission capacity).  

Re claim 2, Washington disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Imai and Takeshita disclose further comprising generating the frames of data to be passed across the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is understood to be a fiber optical interface with fiber optic formats). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington as applied to claim 2 above, and further in view of Gaetje et al (herein Gaetje) US PG PUB 2017/0163900.
Re claim 8, Washington discloses all the elements of claim 2, which claim 8 is dependent. Furthermore, Washing does not explicitly disclose the details how to generate the frames of data. However, Gaetje discloses wherein generating the frames of data includes: 
receiving first frames of data from a first source at a first frame rate, and second frames of data from a second source at a second frame rate (the combining module 204 is configured to generate the combined video stream. In one embodiment, the combining module 204 performs a time slicing operation whereby the combined video stream is a result of interleaving frames from the multiple content streams ¶ [0038], such that the multiple content streams are the first and second sources. Furthermore, it is disclosed in an examples that a first source is at 24 frames per second and the second source is at 60 frames per second ¶ [0038], such that the frames from each source are at a different frame rate); and 
combining data from a first frame from the first source with data from a second frame from the second source to form a combined frame of data (when the presentation device 114 needs 30 fps from each source, the first source is up-converted while the second source is down converted. Once adjusted, the content is interleave such that frames from both sources could be communication and displayed together ¶ [0038]).  
Washington and Gaetje are analogous art because they are from the same field of endeavor, transmission of image data. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Washington and Gaetje before him or her, to modify the generator of frames of Washington to include the multiple sources to be transmitted of Gaetje because it combines prior art elements according to known methods to yield predictable results, in this case, enabling additional sources of information to be transmitted. 
Allowable Subject Matter
Claim 3-7 and 9-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637